Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 22, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2Vz to 5 years, unanimously affirmed.
The hearing court’s findings of fact crediting the testimony of the uniformed arresting officer that he observed defendant in a known drug location reach into a clear plastic bag he was holding while facing a second man and then drop the bag, when he looked in the officer’s direction, was not incredible as a matter of law and should not be disturbed by this Court (see, People v Cummings, 194 AD2d 418, lv denied 82 NY2d 716). Probable cause for defendant’s arrest was provided when the officer approached and, looking down, saw that the bag contained numerous vials filled with white powder.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence and, upon an independent review of the facts, that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the arresting officer, including those that arose from defendant’s own testimony denying possession of the drugs, were properly placed before the jury, and we find no reason to disturb its determination. Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.